Title: From John Adams to Caleb Stark, Jr., 23 December 1823
From: Adams, John
To: Stark, Caleb, Jr.




Dear Major
Washington 23 December 1823—


I regret that a disagreeable but unavoidable circumstance prevented my writing to you on Sunday as my rule heretofore pursued required & this is the first moment I have had since that time. The circumstance to which I allude was an absence from this city occasioned by the sickness of a young friend & relation of mine who has just entered upon the practise of that profession, a knowledge of which both you & I are at this moment labouring to attain. Having selected Rockville a county town in the state of Maryland for the scene of his opperations he withdrew from the gaiety of Washington & applied himself so incessantly to the study of the Law that his health is materially injured & a sudden attack called me from my pursuits here to visit him. With this explanation before you will forgive my failure for this time.

To commence by answering your quaere I must inform you that the lovely daughter of the Hon John Holmes of Maine is not at present in this city nor is it expected that she will emerge from her retirement in that charming climate where before this everything must be congealed. I am inclined to think she felt herself too much neglected last winter to come again immediately. Indeed she has had much of the climate in which she rides to be a very tempting dish for any one’s palate and more particularly for such epicures as we are here. She is colder than a snow man & not half so pretty. Beside which you know if we must have these infernal appendages tacked to us we are desirous they should hang as light as possible; but the poor girl is as heavy as lead & as tall as a poplar tree—no more wit or soul than a statue & no more beauty than sin. So much for Miss Holmes—My remarks concerning Blunt in my last were dictated both by anger at the manner in which some self important puppies treated him after his return & by pleasure at the thought that so fine a young man had risen superior to the disadvantages under which he laboured. I took him by the hand on his return & at least from me he never recieved any intimation of what he once had been. Moreover when I saw how some of not half his intrinsic worth & but little above him even at the moment of his greatest degradation in fact what–ever they might be in appearance, recieved him I felt bound by every good feeling I possessed to give him every opportunity to show himself which my own standing with my classmates & fellow collegians placed in my power I never had any cause to regret the part I took—Had the same change been effected in his character in the sophomore year which afterwards took place he would have graduated high as a man & a scholar—we have now in the City a brother of Blunts who is an associate Editor of the N York American & a practising Lawyer in the courts of that state. He is a young man of very modest & pleasant manners & a very excellent mind which has recieved some considerable cultivation. He is hear on purposes connected with the aforesaid newspaper & having seen him often & became quite well acquainted with him I have taken up an opinion very favourable to the two—

It is to be hoped those said letters you mention have no dates otherwise I know not how you will account for what we should call negligence in the delivery of them.

We expect Charles my brother & your old acquaintance here to night. He is to pass the vacation with us which as you may well suppose will much please / Your friend & Classmate


John Adams—




